Appeal by the defendant from a judgment of the County Court, Westchester County (Scarpino, J.), rendered September 27, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Thompson, Eiber and Ritter, JJ., concur.